 STAGE EMPLOYEES IATSE LOCAL 695 (VIDTRONICS CO.)International Sound Technicians, Cinetechnicians &Television Engineers Local 695, I.A.T.S.E. &M.P.M.O; International Alliance of TheatricalStage Employees and Moving Picture MachineOperators of the United States and Canada andThe Vidtronics Company, Inc. Case 31-CB-43949 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 March 1983 Administrative Law JudgeHarold A. Kennedy issued the attached decision.The Charging Party and the General Counsel eachfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.We agree with the judge that the Respondentdid not violate the Act by seeking to compel arbi-tration of its dispute with the Charging Party Em-ployer. Both the General Counsel and the Charg-ing Party contend otherwise, arguing that the Re-spondent, by invoking arbitration, sought to extendits collective-bargaining agreement with the Charg-ing Party to unaccreted employees. Thus, theycontend, the Respondent seeks to resolve, througharbitration, issues of accretion and further seeks torepresent employees it is not entitled to represent.Certainly, questions of accretion must ultimatelybe decided by the Board. However, parties shouldnot be prohibited from pursuing their chosen dis-pute resolution mechanism, particularly where thequestion of representation has not been previouslydetermined by the Board. At present, the finding ofa violation would be premature. The arbitrator hasmade no award, and it is speculative whether hisaward will necessarily encompass a finding on theaccretion issue. At this point, the Respondent is notattempting to implement an arbitrator's award thatdecides an accretion issue and/or gives it represen-tational rights over employees it is not entitled torepresent. Rather, the Respondent is merely seek-ing a determination whether it, in fact, has anycontractual rights with regard to the group of em-ployees in dispute. 'Member Hunter agrees with the result reached by his colleagues forthe reasons stated by the judge. He finds it unnecessary to consider what269 NLRB No. 23ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.action the Board might take in the future should this matter come beforethe Board again in a different posture.DECISIONHAROLD A. KENNEDY, Administrative Law Judge.Respondents in this proceeding are the InternationalSound Technicians, Cinetechnicians & Television Engi-neers Local 695, I.A.T.S.E. & M.P.M.O., referred to asLocal 695 or as the Local, and International Alliance ofTheatrical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada, re-ferred to as IATSE or as the International. The Employ-er involved in this proceeding is the Charging Party,The Vidtronics Company, Inc. (Vidtronics), a whollyowned subsidiary of Technicolor, Inc. Vidtronics filed acharge against the Local on October 6, 1981, and anamended charge on November 25, 1981, against both theLocal and IATSE.1 Both charges alleged violation ofSection 8(b)(1)(A), (2), and (3) of the National Labor Re-lations Act.2Complaint issued charging violation of thecited provisions of the Act on November 30, 1981, andthe case came on for hearing in West Los Angeles onSeptember 22, 1982. The trial was completed on the fol-lowing day, September 23, 1982, and briefs were thereaf-ter received from the General Counsel, Local 695, andthe Charging Party.Prior to January 26, 1981, Vidtronics had two operat-ing divisions: (1) The Vidtronics Division, which was en-gaged in "video post production" work at 855 North Ca-huenga Boulevard, Hollywood, California, and (2) TheGold Key Entertainment Division, which was engagedin film distribution. Gold Key operated "partially" at 931North Cole in Hollywood, where the corporate officewas located, and also at 6922 Hollywood Boulevard inHollywood. On January 26, 1981, a new division, TheVideocassette Division (Videocassette) was organized.The Vidtronics Division was renamed "Post-ProductionDivision" a few days later, approximately on February1.3 Initially, Videocassette operated out of the corporateI An answer wu filed on behalf of IATSE but no appearance wasmade at the trial on behalf of such Respondent.I Sec. 8(b) in pertinent part provides that it is an unfair labor practicefor a labor organization or its agents-(I) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7: Provided, that this paragraph shall not impairthe right of a labor organization to prescribe its own rules with re-spect to the acquisition or retention of membership therein ...(2) to cause or attempt to cause an employer to discriminateagainst an employee in violation of subsection (aX3) or to discrimi-nate against an employee with respect to whom membership in suchorganization has been denied or terminated on some ground otherthan his failure to tender the periodic dues and the initiation fees uni-formly required as a condition of acquiring or retaining membership:(3) to refuse to bargain collectively with an employer, provided itis the representative of his employees subject to the provisions ofsection 9(a)....a The Post-Production Division was later renamed around February1982 as "Technicolor, Vidtronics Division."133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice of Vidtronics, but it was located later in the yearin Ventura County at 2000 North Anchor Street, New-berry Park, California. Since approximately February1982 the Newberry Park operation has been known asTechnicolor, Videocassette Division.A collective-bargaining agreement, called the 1978Agreement (G.C. Exh. 3(a)), was executed by IATSEand Vidtronics, the Charging Party, for the periodAugust 1, 1978-July 31, 1981. An IATSE official did notsign the agreement until late in 1980 when required to doso as a part of a settlement of another Board proceeding.Article I provides for recognition of IATSE as the ex-clusive collective-bargaining representative of "all classi-fications of employees covered by this Agreement."Paragraph 1 of article II provides:The provisions of this Agreement shall be applica-ble to all employees performing any work withinthe trade jurisdiction defined in Article V and per-forming such services in the County of Los Ange-les, or hired by the Employer in the County of LosAngeles to perform such services outside the saidCounty, but within the limits of the United States,'its Territories and Canada.The introductory paragraph of article V reads:The trade jurisdiction of this Agreement shall coverall job positions associated with, and include allequipment and work functions involved in themaking, taking, production, post-production and/orreproduction of video and/or electronic recordings.Article VI contains a union-security provision which re-quires employees to join IATSE and one of its localsafter 30 days of employment and remain in good stand-ing as a condition of employment. Article IX providesfor representation of unit employees at all negotiationsby an elected committee and ratification of all agree-ments by secret ballot. Article XXXV provides that:New classifications established shall be jointly clas-sified by the parties hereto subject to all of theother provisions of this Agreement.Finally, article XXXVIII sets forth the weekly wagerates for 17 different classifications (e.g., tape editor,video operator, etc.).It is not disputed that Respondent IATSE delegated toRespondent Local 695 authority to administer the 1978collective-bargaining agreement (as alleged in par. 6(e) ofthe complaint).Vidtronics informed Local 695 in the fall of 1980 thatit was considering the possibility of engaging in the busi-ness of videocassette duplication on a large scale from anearby facility in Hollywood. Vidtronics proposed to theLocal that the 1978 agreement be extended to employeeshired to perform the videocassette duplication work.As indicated above, in early 1981 the EmployerCharging Party reorganized its operations. The Vidtron-ics Division was renamed Post-Production Division, theGold Key Division retained its name, and a new divi-sion, called the Videocasssette Division (Videocassette)was created. About March 6, 1981, the Local advised theemployer that its proposal had been ratified. Videocas-sette operated initially out of the corporate office in Hol-lywood but in April 1981 moved to a new location, 40 to45 miles away in Ventura County, at 200 North AnchorStreet, Newberry Park. Production started at the New-berry Park sometime in the summer of 1981.In May and June 1981 management representatives ofVidtronics and Local 695 representatives held discussionslooking to a new 3-year collective-bargaining agreement.Application of the 1978 collective-bargaining agreementto Videocassette Division employees was raised duringcertain discussions but Vidtronics maintained that itcould not be.On June 11, 1981, Local 695 filed a written grievance.Vidtronics refused to go to arbitration. On September 22,1981, the Local filed a petition in Los Angeles CountySuperior Court to compel arbitration. The action was re-moved to the United States District Court which stayedthe matter pending the outcome of this Board proceed-ing.The above matters are well established by the plead-ings, admissions, or undisputed facts of record. Therecord also establishes:1. That Vidtronics is now, and at all times material, anemployer engaged in commerce and in business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act. The Company, a Delaware corporation, annual-ly sells and ships goods or services valued in excess of$50,000 directly to customers located outside the State ofCalifornia.2. Both Respondents, Local 695 and the Internationalor IATSE, are labor organizations within the meaning ofSection 2(5) of the Act.3. James A. Osburn is now and has been, at all timesmaterial, business representative and an agent of Re-spondent Local 695.The General Counsel and the Charging Party Employ-er contend that the Videocassette operations constitute aseparate bargaining unit and not an accretion to the bar-gaining unit covered by the 1978 collective-bargainingagreement. They assert that the alleged4efforts of theRespondent Unions to compel arbitration, by filing agrievance and a lawsuit in an attempt to apply the agree-ment to Videocassette employees, violated the Act. Re-spondent Local argues that an accretion could have oc-curred but that, in any event, it was within its rights toseek arbitration to determine whether the Companyshould recognize it as the representative of Videocass-sette employees working at Newberry Park. These con-tentions must be analyzed and ruled on in the light of thewhole record which includes the testimony of eight wit-nesses, three of whom were called by the General Coun-sel, one by the Charging Party, and four by the Local695. A summary of their testimony follows.Burton I. Lippman testified that he had been employedby Vidtronics since November 1972. From 1978 to Feb-ruary 1981 he was "senior and then executive vice presi-dent of Vidtronics." Between February 1981 and Febru-' The record indicates that IATSE did not support the Local's arbitra-tion efforts.134 STAGE EMPLOYEES IATSE LOCAL 695 (VIDTRONICS CO.)ary 1982 he was president of the Post-Production Divi-sion, successor name of Vidtronics Division, and at thetime of the hearing he was president of Technicolor,Vidtronics Division.5Since being employed by Vidtron-ics Lippman's office has always been located at 855North Cahuenga Boulevard in Hollywood. Since at leastOctober 1980 he has reported to the president of Vid-tronics, which position was held by Jerry Kurtz untilFebruary 1982 when Ray Gaul succeeded to the posi-tion.Lippman explained that Gold Key Entertainment hasbeen involved in the syndication and distribution ofmotion pictures. He explained that The Vidtronics Divi-sion has been "primarily a Post-Production Video tapefacility" performing three main functions:Number one is the editing of television shows;number two would be the transferring of film tovideo tape and number three would be the syndica-tion of off network or shows that were made specif-ically for syndication.The editing, Lippman said, involved the "use of sophisti-cated computers, sophisticated switching equipment andbasically very high technology equipment which is usedto take parts of shows that are shot at studios and othernetworks and edit it together in a final edited masterwhich would be delivered to the networks or to televi-sion stations for viewing." The editing done by the Vid-tronics Division involved such shows as the "The Jeffer-sons" and "Barney Miller." The Vidtronics Division alsoduplicated video tapes of television shows. In addition,the division tansferred motion pictures to video tape.The Vidtronics Division was organized into four func-tioning groups-engineering, operations, finance, andsales. Lippman said employees working in engineeringand in operations were covered by the collective-bar-gaining agreement negotiated with the InternationalUnion in 1978 for the period August 1, 1978, to July 31,1981.Lippman said he acted as the Company's chief negotia-tor in 1978 and signed for the Company as did threemembers of the employees' negotiating committee(Shafer, Scuito, and Nielson). He noted, however, that itwas not executed by the International or IATSE repre-sentative until sometime in the fall of 1980 when it wassigned (by Donald Zimmer) as part of a Board settlementagreement. (See G.C. Exhs. 3(a) and 3(b) and Tr. 52.)Lippman named "the management hierarchy" of Post-Production Division as of February 1981 as consisting ofhimself as president; Jim VanEaton, director of engineer-ing; Frank Fleming, director of technical operations; EdMigliore, controller; and Neil Rydell, sales manager orvice president of sales.Lippman said on direct examination that neither henor his staff hired employees for the Videocassette Divi-sion, which he said was located 40 to 50 miles from thePost-Production Division. No employees covered by the5 Lippman said the organizational structure did not change when hisdivision became Post-Production and presumably it did not later when itwas renamed Technicolor, Vidtronics Division. On cross-examinationLippman said he is "the executive new president of the parent company."1978 agreement were ever transferred to Videocassette;there had been no interchange of employees and nocommon supervision of employees of the two divisions.Lippman indicated he had been responsible for laborrelations of his division. He said that neither he nor hisstaff had any control over labor relations of the Video-cassette Division whose "books were formally set up forit on January 26, 1981."Lippman stated that his Post-Production Divisionstood on its own and was a "separate profit center," forwhich he was responsible. The division, he said, was re-sponsible for its own advertising, planning, hiring, sched-uling of (three shifts) employees, etc. He said he learnedfrom Vidtronics President Jerry Kurtz in late January1981 that a Videocassette Division was being formed andthat John Donlon would be its president.Lippman said he first discussed the work that Video-cassette was to perform with Local 695 on October 22,1980. On that day, according to Lippman, Local 695 of-ficial Doug Adam had telephoned Lippman, and thelatter explained that Vidtronics was planning to go intothe business of viedocassette reproduction for the homemarket. Quoting from Lippman's direct examination:Basically the conversation was that we were inthe process of negotiating a videocassette contractwith a major studio and although we were not yetclose enough to know if it would come to fruition,if it did we had technically made some plans ontaking a building up the street from where we wereand we would want to include those employeesunder our contract and there was not [sic] categorywithin the contract that covered this type of em-ployees.I explained the functions that had to be per-formed. They were already being performed atsome of our competition. Doug Adam told me thathe was negotiating with one of our competitors at arate somewhere between $5.25 an hour and S5.75 anhour. I told him that inasmuch as we were gettingsomewhat close to tying up a deal, I had to havesome protection, to know that I had a separate cate-gory and I would offer S6.25 an hour or S250 perweek if I could get a reasonably quick response thatwe would go ahead with it.Doug told me he would get with Jim Osburn andJim Osburn who was his boss would call me backlater that day.Q. Okay. Now did you have a later conversationthat day?A. Jim Osburn called me back. We went over thesituation, the fact that we had a technicolor buildingone block away, the fact that it would be videocas-sette duplicating, mass duplicating for the wholemarket primarily, the fact that they would havetheir own complement of employees, primarily vid-eocassette operators, videocassette handlers andtape operators to play back the master tapes but oneof the benefits to us would be that we would havethe interchangeability of sending our engineersdown there to maintain the equipment if it wentdown, we would have a singular management and135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDavoid double overhead by having two presidentsand all and the division was to come under my aus-pices.Q. Do you recall anything else about that con-versation?A. Yes. I had told Jim that we were going to himwith it first because we usually spoke to him andwe really had no contact with the IA but that thiswould have to be put in as part of the overall con-tract with the IA.Q. Okay. Okay, by the way, why is it you wentto-that you discussed this matter with the Local695 instead of the International?A. 695 had always administered the contract be-tween us. When we had questions or grievances,they were with 695 and except for the period of ne-gotiations each three years, we really never did seeanybody from the International.Lippman said he followed up his telephone conversa-tions with the officials of Local 695 by sending a letterdated October 24, 1980, which recited that "we agreed"on a new classification "Video Cassette Handler" callingfor a $6.25 hourly rate ($250 for a regular 40-hour week)for the balance of the current contract. The last para-graph of the letter stated:As we are anxious to proceed with our acquisi-tion of the property in question, your prompt con-firmation of the foregoing as an acceptable amend-ment to our current agreement will permit me to goforward and finalize those arrangements. Wouldyou please signify the agreement of the I.A.T.S.E.to the foregoing by having an authorizedsignature(s) affixed at the place provided below, andreturn same to me.Lippman said he had conversations with Local 695 offi-cial Osburn between October 24, 1980, and January 30,1981, the latter being the date when he and John Donlonmet in his (Lippman's) office with Osburn and the mem-bers of the Local's negotiating team, Bob Shafer, FrankSciuto, and Dennis Nielson. Such conversations withOsburn were "not particularly" distinct in his mind atthe time of the hearing. He thought, however, therewere "telephonic conversations primarily," dealing "pri-marily" with whether the membership of the Localwould ratify what was "spelled out" in the letter andwhether the International would approve. Lippman saidhe called the January 30 meeting as Vidtronics hadbecome committed by that time to Warner Brothers todo all of its "videocasssette duplicating work" and other"ancillary work" beginning on July 1. There were "somedoubts" at that time whether Vidtronics could obtain alease on the nearby building for the new work, but Lipp-man "still had to have a commitment from the Unionthat they would go ahead with the new category" andwage rate agreed on for it. At the January 30 meeting "afew minor changes" were made in the October 24 letterand Lippman agreed to spell out the new terms and con-ditions of the new category in writing. Lippman thenprepared a memorandum (G.C. Exh. 4(b)), outlining suchterms and conditions and submitted it to Vidtronics at-torney Howard Fabrick for approval. On February 2,after obtaining Fabrick's approval, Lippman gave theshop steward a copy of the memorandum. Lippman saidhe asked Shafer "almost every day" in mid-Februarywhether employees had given their approval. He ex-plained to Shafer at that time, he said, that the Holly-wood property was no longer available and the Compa-ny had made an offer on a property in Northridge andanother offer on property in Ventura County. Lippmanstated that he told Shafer that if the Company went "outof the county that there be no agreement."Lippman testified that Shafer informed him on March6 that the Local membership had approved (47 to 13) thenew classification, but he thought he told Shafer thenthat it was "too late." Said Lippman: "A final lease wasdelivered to us an hour or two before the vote was takenand that was on March 6 on a Friday and on March 9,the lease was signed."Lippman's next contact with Local 695 took place ap-proximately 2-1/2 months later when the parties met inLippman's office to negotiate a new 3-year contract.Lippman recalled that the Local's negotiating committeewas present, along with one or two other companypeople and a representative of the International, ArthurMelli. The question of whether the Videocassette Divi-sion would be covered by the new contract was raised,and Lippman said his answer was "absolutely not."Another negotiating session was held in his office onJune II when Lippman was handed the grievance re-ferred to in paragraph 8 of the complaint. The grievance(G.C. Exh. 5) read in part as follows:Part A. Failure of the Vidtronics Co., Inc. toexecute and implement into the collective bargain-ing agreement between the I.A.T.S.E. and the Vid-tronics Co., Inc. agreement of 1978 a new classifica-tion and bargaining unit personnel into its "Vidtron-ics Cassette Division" as was negotiated and agreedupon by the Vidtronics Co., Inc. (and the Vidtron-ics Cassette Division), and the union/employee ne-gotiating committee, details of which were thensubmitted to the bargaining unit for a secret ballotratification or rejection. The bargaining unit ratifiedsaid agreement as submitted.Part B. Failure to use bargaining unit personneland operate under the terms and conditions of theexisting contract. The union demands the companycease and desist continuing violations of the agree-ment between the parties.Lippman recalled saying "thank you" when the griev-ance was handed to him but no discussion concerning it.On cross-examination Lippman indicated that initiallyit was planned that the mass video tape duplicating workwould be done within his Vidtronics Division. "The planchanged I guess in the end of January 1981 when I wastold that John Donlon was going to be president of thenew videocassette division." It was formally announced,he said, on February 9, 1981, that Donlon was to bepresident of Videocassette.Lippman testified on cross-examination that he toldunion representatives on January 30, 1981, that there was136 STAGE EMPLOYEES IATSE LOCAL 695 (VIDTRONICS CO.)to be a new Videocassette Division and that Donlon, nothe, would be responsible for it. It was still the Compa-ny's intention at that time, he said, that the videocassetteduplicating work would be performed under the existingcollective-bargaining contract. "There would be an inter-changeability of maintenance and engineering people ifthe facility were to be close enough," he said. Accordingto Lippman, the Company had begun considering loca-tions other than Hollywood in January 1981, and Ven-tura County was mentioned at the January 30 meeting.Brokers were contacted around February 2, the dayLippman said he told Shafer that the Vidtronics attorneyhad approved of the memorandum covering the pro-posed new classification.Lippman denied on cross-examination that there hadbeen any transfer of Vidtronics (Post-Production) per-sonnel to Videocassette but conceded that there werepersons who had "resigned and transferred." Pete Wood,Les Meszaros, and Don Pinsker were among such per-sons. Lippman was shown a letter dated February 13,1981, signed by Pete Wood, vice president of engineer-ing for the Vidtronics Company, Inc., which confirmedemployment of Pinsker as a maintenance engineer in theDuplicating Division of that company. The letter also in-dicated that there would be "job interchangeability" andthat Pinsker would be required to join the Union as pro-vided in the collective-bargaining agreement. Lippmansaid that when he saw a copy of the letter he had toldWood to get it back as it was null and void. Lippmanconceded that a similar letter had been sent to anotherVideocassette employee, a Mr. Razanskas.Lippman conceded that his Vidtronics or Post-Produc-tion Division had been involved in video or electronicrecordings. He allowed that there had been "just a few"of such reproductions by bargaining unit employees ofhis division in Hollywood but, he said, there had notbeen any "mass production." He denied that there hadbeen any transfer of films to video tape at the NewberryPark location.James Curtis VanEaton identified himself as vice presi-dent of engineering for Post-Production Division of Vid-tronics, a position he succeeded to in August 1982. Hewas first employed in the division as a maintenance engi-neer and later rose to be assistant director of engineeringand later director of engineering. VanEaton said only hisfirst job, maintenance engineer, was covered by the col-lective-bargaining agreement but he has continued tomaintain his membership in Local 695. Since being direc-tor of engineering he has been responsible for engineer-ing construction, engineering maintenance, and for re-search and development. He is responsible for hiring aswell as training of employees.VanEaton explained that engineering breaks down "inan informal way" into different sections-"on-line" edit-ing, "off-line" editing, "telecine" and "dub" room oper-ations. He identified photographs (G.C. Exhs. 6(a)through (f)) depicting certain operations and certain clas-sifications performed by employees in his division. Van-Eaton estimated the division employed about 15 tape edi-tors, 12 to 15 maintenance engineers (5 to 8 of whomwould be "senior"), 3 audio control operators, 13 to 15tape operators, I or 2 tape cleaning and repair persons,and 8 telecine operators. Tape editors, VanEaton ex-plained, are in charge of a particular project and possessartistic skills. An audio control operator performs"sweetening" and may add special effects, such as ap-plause. Telecine operators are "highly skilled" and must"have the eye" to make "the most plausible color rendi-tion of the film recorded onto the video tape." Tapecleaning and repair work, on the other hand, require noparticular technical ability.VanEaton explained that on-line editing involves workon original material. The cost of an on-line base wasbuilt by the Company 3 or so years earlier for approxi-mately $1 million, he said. Off-line editing involvesworking with duplicates and can be replaced by "redub-bing."VanEaton explained that most picture films are trans-ferred to I-inch video tapes which become a "duplicatemaster." Two-inch duplicates are produced "mostly" forsyndication. One-half inch tapes are used in video cas-settes for the home market.VanEaton explained on cross-examination that he anda few (two of five) others, at the request of GeneralManager Bob Belcher, in the summer of 1980 were in-volved in the "conceptualization" of a system for themass duplication of half-inch tape cassettes. The concep-tualization was later implemented, he said, when equip-ment was installed at the Newberry Park operation. Fol-lowing such installation, according to VanEaton, "ourR&D section continued work on software that is usedthere" with Videocassette being billed for the work.VanEaton agreed that Vidtronics had produced "a limit-ed number of half inch cassettes" in Hollywood prior toFebruary 1981.Donald H. Pinsker was employed as a maintenance en-gineer by The Vidtronics Company, Inc. in February1981 (as indicated in Pete Wood's February 13, 1981letter, R. Exh. 1) and was let go in November of thesame year.6Pinsker said he got in touch with VanEatonin the summer of 1980 about a possible video tape dupli-cating position with the Company. Later on, sometime inNovember 1980, he met with Vidtronics officials PeteWood and Carl Rasmussen and discussed a possible jobopportunity in "a brand new venture that was comingup." Pinsker said he was hired later as "part of the con-struction crew" to set up the new project.Pinsker began work under Pete Wood at a weekly rateof $589.66 (at the maintenance engineer's scale as provid-ed in the collective-bargaining agreement), reporting ini-tially about February 17, 1981, to the Cole Street addressin Hollywood. The first 35 days of his employment werespent at the Cahuenga plant in Hollywood "putting to-gether tool lists" and doing things preparatory to startingup a new shop. He and Frank Razanskas, another personemployed about the same time, were then assigned to theCole Street address where they worked until aroundApril 1. At that time Pinsker "went out to NewberryPark to a vacant shell building" to perform his duties. AtNewberry Park he worked with, and apparently underI At the time of the hearing Pinsker was employed as a tape technicianby CBS Television. Pinsker returned the February 13 letter to Wood asrequested after being on the job 2 or 3 weeks.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe direction of, Les Meszaros and Ed Shelton, althoughboth Meszaros and Shelton remained at the Cahuengaaddress for a time. Later both Meszaros, who becamethe new project's engineering supervisor, and Shelton,who worked on computer control boards, moved up toNewberry Park.Newberry Park became operational around August1981, and Pinsker was placed on a salary as an oper-ations supervisor. However, on November 2, Donlon,president of Vidtronics, and Bill Hickey, the "World-Wide Vice President of Engineering," told Pinsker thathe and 40 or so others were being let go because "therewas no work."Pinsker testified that 600 half-inch video tape record-ers-400 Panasonic VHF's and 200 Sony Beta type ma-chines-were installed at Newberry Park while he wasthere. He said he had seen both types of recorders in useat the Cahuenga plant. He stated that all the recordersinstalled at Newberry Park had been transported fromthe Cahuenga address to Newberry Park and that laterVanEaton on "a couple of occasions" had taken 15 or 20of the recorders back to Hollywood. Pinsker testifiedthat he later checked the machines "in" when they werereturned.John Donlon became president of the Videocassette Di-vision (now called Technicolor, Videocassette Division)about February 2, 1981, shortly after the division was setup, and he has held the position ever since. He said thedivision maintained only an administrative office at firstat the Hollywood corporate headquarters on North ColeStreet before moving to its present address in NewberryPark later in the year.Donlon testified that he is responsible for "the entireoperation of the Dvision," including labor relations. Vid-eocassette, he said, is a separate profit center, doing itsown hiring, advertising, and planning and maintaining itsown books and records.Videocassette does some "industrial and educationalwork," but essentially the business of the division is "theproduction of half-inch videocassettes for the homemarket and production of videotape for the pay TVmarket." Donlon explained that the division's customers(e.g., Warner Home Video) arrange for Videocassette tohave access to a "master" which the division uses tomake copies on blank, loaded video cassettes. About1200 tapes are recorded simultaneously. Approximately30,000 tapes are produced a week. The cassettes arepackaged and then shipped by the division to places des-ignated by the customer.When Donlon came to Videocassette, the division em-ployed Pete Wood as its "main engineer" and Carl Ras-mussen as an assistant. Around April 1981 the division,which then consisted of Donlon, Wood, Rasmussen,Hickey, Razanskas, and Pinsker, moved from the NorthCole address into trailers located in the building at New-berry Park. Production began on June 21, 1981.Donlon identified the organizational structure and the"management hierarchy" at Videocassette as follows:The company is made up of. ..the warehouse,the maintenance area, the master control playbackarea, the dub floor, quality control area, packagingand shipping, and our services order processing de-partment ....There is myself, as President, and there is a VicePresident of Operations, William Hickey; Chief En-gineer, Les Meszaros; Industrial Engineer, WymanDunford; an Order Processing Supervisor, SandraEmbrey; Shift Supervisor, Brian Allen.Videocassette employs 23 or 24 utility operators, ap-proximately 3 playback operators (1 for each of the 3shifts the Company operates), and about 6 maintenancetechnicians. Donlon indicated that the utility operatorsperform most of the job functions. He indicated that theyneed no specific skills and can learn the job within aweek. The playback operators, who thread the machinesand monitor the recording, can become proficient in ap-proximately 3 months. Donlon identified two photo-graphs taken at the Newberry Park operations-G.C.Exh. 7(a), the "dub room" containing "blocks" of re-cording machines and G.C. Exh. 7(b), the quality controlroom. 7Donlon said he hired Les Meszaros, Videocassette'scurrent chief engineer, who resigned from the Post-Pro-duction Division. Ed Shelton also resigned from Post-Production and came to work for Videocassette. Donlonindicated that there were additional employees broughtin but he was not sure of their source. He recalled thatVideocassette advertised for employees and "put a signup in front of the building." He denied that any employ-ees were "officially transferred" from Post-Production toVideocassette. He also denied that there had been anyinterchange of employees between the divisions or thatthere had been any supervision of such employees. Tech-nical assistance had been provided early on by both Mes-zaros and Shelton while they were both assigned atNorth Cahuenga, but Videocassette was billed and paidfor their services, he said.Under questioning by the General Counsel, Donlonstated that he had never been asked by IATSE or Local695 to bargain over the terms and conditions of Video-cassette employees. Nor had he been informed, he said,that IATSE or the Local had ever been designated thecollective-bargaining representatives of such employees.On cross-examination, Donlon acknowledged that hehad been an employee of Technicolor for 10 years priorto becoming the president of Videocassette. He also ac-knowledged that Videocassette employees Pete Wood,Les Meszaros, Don Pinsker, Carl Rasmussen, Frank Ras-mussen, and Ed Shelton had worked previously for Vid-tronics. He stated that Videocassette employees are paidby the Payroll Department of Technicolor, which is of-ficed in Hollywood, and that purchases of equipment byVideocassette are processed through Technicolor. 87 It was stipulated at the end of the trial that the Videocassette utilityoperator classification calls for a $4 to $5 hourly rate; Videocassette tech-nician, S6 to $7 per hour; and Videocassette playback operator, S6 to $8per hour. The levels of pay for classifications covered by the collective-bargaining agreement ranged from $700 to $1100 for a 40-hour week.a Donlon acknowledged that Vidtronics had purchased 5-inch Sony re-cording machines for Videocassette in 1982.138 STAGE EMPLOYEES IATSE LOCAL 695 (VIDTRONICS CO.)Donlon said as president of Videocassette he reports toRay Gaul as an "executive vice president of the group,"which he identified as including "Professional Film Divi-sion, Vidtronics Post Production, Technicolor VidtronicsDivision, and Technicolor Videocassette, I believe." Ac-cording to Donlon, Gaul holds two titles: president ofthe Professional Film Division and executive vice presi-dent of Technicolor.Howard Fabrick, attorney for Charging Party Vidtron-ics, testified that, sometime in March 1981, he telephonedJosef Bernay, whom he identified as the person in chargeof IATSE's west coast office, concerning "a slightly un-usual reopening provision" in the 1978 collective-bar-gaining agreement between Vidtronics and IATSE. Fa-brick said he called Bernay because Vidtronics officialLippman had reported to Fabrick that the Company hadnot yet received a "reopener" notification. Fabrick saidhe was concerned that IATSE might attempt to abdicateits bargaining obligation, "a battle" the Company had"fought" before. Bernay indicated during the telephoneconversations, Fabrick said, that Local 695 had beenacting without IATSE's consent in discussing "some newclassification at this Vidtronics Division" and IATSEwas not certain "what it was going to do about Vidtron-ics." Fabrick assured Bernay that the matter "was reallymoot at that point" as the Company had decided "tolocate the facility outside of Los Angeles County ...under different management and control."On cross-examination Fabrick agreed that IATSE hadrefused to sign the 1978 collective-bargaining agreementuntil after a proceeding was brought by the NationalLabor Relations Board. Also on cross-examination Fa-brick authenticated correspondence between him, ascounsel for Vidtronics, and Local 695's counsel concern-ing the grievance filed by the Local on June 11, 1981.The correspondence (R. Exhs. 4(a)-(c)) indicates thatVidtronics declined to join in the selection of an arbitra-tor in part on the basis that IATSE, the collective-bar-gaining representative, had not pursued the claim.Robert Lee Shafer, testifying for the Respondent Local,stated that he had worked for Vidtronics at 85 NorthCahuenga since October 1972.9 Shafer had been electedshop steward about 2 years previously, and at the time ofthe hearing his job title was "Technical Director." Hesaid he does "almost everything" at Vidtronics-edit,technical directing, playback and recording, but no audioor telecine work. He said he is "in contact with almostevery operation" and tries to converse "with everyone inthe bargaining unit." According to Shafer, Vidtronicshad been recording, including the transfer of film, oncassettes for various customers as long as he could re-member.Shafer thought that Lippman had first contacted himabout "needing a classification in our contract" so theCompany could enter "the business of mass duplicationof videocassettes for home use" sometime in January1981. Lippman explained, Shafer said, that others werealready in the field, and Vidtronics needed a lower wagescale to be competitive. After some study Shafer con-' Shafer said he was not sure of his employer's name as "they keepchanging it."cluded that the contract would allow creation of suchlower wage classification without it being reopened, andon January 30, 1981, met with Lippman, along withother members of the unit's bargaining committee andcompany representatives, to discuss the matter. A newclassification was essentially agreed to, including theduties to be performed, its title ("videocassette handler"or "VCH"), and wage scale at such meeting. At the endof the meeting it was agreed that Lippman was to havesomething typed up so specific language could be ap-proved by Vidtronics attorney Howard Fabrick and thenpresented to the unit membership for ratification. Lipp-man prepared such document in the form of a letter ormemorandum from Lippman to Fabrick dated January30, 1981 (R. Exh. 4(b)), and gave Shafer a copy a fewdays later. Shafer said Lippman thereafter inquired ofhim three or four times whether the proposal had beenratified, but Shafer would respond by asking whether thecompany attorney had approved the language. '"[F]inally, he said, 'Yes, Howard-it is all right, goahead with what we have."' Shafer said a vote was thentaken over a 2-day period, and the count was made onMarch 6. Shafer did not recall the exact vote. Hethought that about 65 of 74 ballots were returned andthat he told Lippman "almost immediately" that the pro-posal had been ratified. A written tally was furnished tothe Company and to the Local shortly thereafter. Shafersaid he could recall no response from Lippman statingthat "it never entered my mind that it wouldn't be in thecontract." He said he did not learn that Videocassetteemployees were not covered by the collective-bargainingagreement until "early May."Shafer denied that he had been responsible for anydelay in obtaining a vote on the new classification. Hesaid he had prepared for each member of the unit a"package," which included the ballot and an explanationof the matter being voted on. He initially had put areturn date of February 6 on the ballot but had waitedfor Fabrick's approval of the January 30 memo. The pro-posal was submitted "almost immediately, no more thana day" later, he said, after he learned that Fabrick hadapproved the memo. "Shafer stated that Lippman had indicated at the Janu-ary 30 meeting the possibility that the mass videocassetteduplicating might be done'outside Los Angeles County.Quoting from Shafer's direct testimony:Mr. Lippman had said that they had been lookingat the-a building up the street on Cahuenga. Hewasn't sure if they would be able to get that. They'0 Shafer explained on cross-examination that his answer was in accordwith the last paragraph of the January 30 memorandum, adding that hehad "everything printed and ready to distribute."ii Shafer described the package given to unit members as follows:I put together a package, actually xeroxing this particular letter JR.Exh. 4(b)], a page from our contract regarding the classification, thewage scale, and also a third page [R. Exh. 6] which was somethingthat I had written briefly explaining what we were doing and whywe were asking the bargaining unit to do it.Shafer stated he distributed the packages to unit members in early March.He said he told "everybody" what the issues were and to contact him ifthere was any question.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been looking at other areas within Los AngelesCounty and also in other counties.As I remember it, Orange County was mentionedbecause I live in Orange County and I thought thatwould be very convenient.'2Shafer testified that he and another bargaining com-mittee member, Frank Sciuto, prepared the June 11, 1981grievance and handed it to Lippman at a bargaining ses-sion on that date. Shafer said he made a statement to theeffect that the Videocassette handler classification hadbeen "bargained," ratified, and it should now be imple-mented. He thought Lippman's response at the time wasthat it was that it would have to go to arbitration. Shaferindicated on cross-examination that coverage of Video-cassette employees was probably discussed during thenew contract bargaining sessions prior to June 11. Heagreed that International representative Arthur Melli wasat the June 11 meeting, but Shafer could not recall thatMelli said anything at the time. Shafer acknowledgedthat he knew that IATSE, as the collective-bargainingrepresentative, must approve of any agreement reachedand that Melli was opposed to placing Videocassette em-ployees under the 1978 agreement. IATSE's position ap-parently did not surprise Shafer. Said Shafer: "The Inter-national had been very slow to sign our contracts sowhen they don't do something, it doesn't particularlyupset us."But Shafer and other members of his negotiating com-mittee became concerned about the IATSE's backingfollowing Melli's appearance at the June 25 bargainingsession and wrote to the president of IATSE asking for a"clarification." 13Frank Sciuto had been a Vidtronics employee since1974 and a member of Local 695's negotiating committeefor 6 years. He said he worked in the company's "Tech-nical Department."Sciuto indicated he first heard about a new videocas-sette duplication project in December 1980 when Local695 business manager Jim Osburn telephoned him. Sciutotestified:[Osburn] said that he was discussing with BurtLippman, at Vidtronics, a new classification changeof videocassette handlers, at a lower rate, to takecare of the competition that is out there for a newfacility in duplication, that would have the ability todo more duplications.I told him that he should contact Bob Shafer, theshop steward, and through the negotiating commit-tee, handle it. And he told me there was nothingsigned and that was the end of it, from that.IS Shafer stated on cross-examination that he was not sure when heheard about the move to Newberry Park but he thought it was after theMarch 6 vote. He agreed that he did not protest the possibility of locat-ing outside Los Angeles County, noting that he understood "that wher-ever it was we were part of it." Shafer stated that Lippman explained atthe January 30 meeting that Videocassette was to be a separate division,probably to be headed by Donlon, who was present at the meeting, butalso under the supervision of Lippman. Shafer acknowledged that theCompany wanted Videocassette employees to be under the 1978 agree-ment.13 See G.C. Exh. 8.Sciuto thereafter attended the January 30, 1981 meetingand met, for the first time, John Donlon, who was intro-duced as the person who was to be in charge of the new"Cassette facility." Sciuto said he mentioned the absenceof any IATSE representative at the meeting but Osburnresponded that the "IA office" knew about the meeting.Using Lippman's October 24, 1980 letter to Osburn(G.C. Exh. 4) as a guide, the assembled group undertookto work up a new (VCH) classification. Possible loca-tions for the new duplicating operation were discussed(including Hollywood, Orange County and VenturaCounty), as were the duties and the wage scale of per-sons hired in the new classification. Agreement wasreached on the new classification along the lines pro-posed in Lippman's October 24 letter, except that Sciutosought revision of the description of a new videocassettehandler's work. Quoting from his testimony:...paragraph three ...says, "The duties to beperformed by the videocassette handler shall in-clude"-I wanted "include" to be taken out andstruck and in place of that "shall be only."Ultimately it was agreed that it would be left up to theVidtronics' attorney, Howard Fabrick, to determinewhether the language "could be changed."Sciuto testified that he participated in meetings in Mayand June 1981 looking to the negotiation of a new 3-yearcollective-bargaining agreement. He referred to certainspecific meetings in June that were attended by Interna-tional representative Melli and at which the Videocas-sette operation was mentioned. Sciuto recalled that Lipp-man had stated on June 4, before the bargaining sessiongot started, that Lippman had "no control" over theVideocassette facility. Members of the Local's bargainingcommittee "looked at each other," and thereafter dis-cussed "the issue." Shafer and Sciuto prepared the griev-ance in question and submitted it to Lippman at the startof the next bargaining session on June 11. Sciuto saidLippman remarked that he had "nothing to do with it"and that Fabrick would "take care of it." The grievancematter was raised again on June 17 and Lippman stated(in part):"Let's not fool around with step one and step two.Let's go to arbitration with it." And, "Send me aletter, and I will give it to Howard Fabrick and lethim take care of it."A couple of days later local business representativeOsburn handed Lippman a letter (bearing an earlier date,June 17, R. Exh. 8), that requested selection of an arbi-trator in accord with the collective-bargaining agree-ment. According to Sciuto, Lippman "accepted this andhe said, 'Let's go to arbitration."'Sciuto testified that Lippman had asked at "the veryopening of negotiations" whether the InternationalUnion would sign any agreement negotiated (as he didnot "want to end up like we did previously"), andIATSE representative Melli replied that he would sign ifa contract were negotiated and the employees ratified it.140 STAGE EMPLOYEES IATSE LOCAL 695 (VIDTRONICS CO.)However, Melli later walked out of the June 25 bargain-ing session and never returned. 4Sciuto explained that he was the Charging Party in theNLRB proceeding that resulted in the InternationalUnion finally (in December 1980) signing the 1978 agree-ment. 5Sciuto also identified a letter dated March 31, 1981,addressed to Lippman and handwritten by shop stewardShafer. The letter recites Shafer's efforts to initiate thenegotiation of a new contract, concluding with the state-ment, "I do this because of the inaction by theI.A.T.S.E. and in order to avoid any jeporady [sic] ofthe bargaining unit employees." (R. Exh. 7.)James Osburn, business representative and executive di-rector of Local 695, testified that he communicated theresults of the ratification vote to the International Unionas soon as he was advised of it by shop steward Shafer inMarch 1981. He said the Local was given "strike sanc-tion" authority after the "company's final offer" was sub-mitted during the negotiations that took place in thesummer of 1981.The General Counsel and the Charging Party are un-doubtedly correct in contending that Videocassette is notan accretion to the Post-Production operation, althoughthere is, as Local 695 points out, evidence that supportsthe Local's argument that an accretion could have oc-curred.16Decisions of the National Labor Relations'4 See the June 26, 1981 letter of the Local's negotiations committee toIATSE President Walter Diehl in evidence as G.C. Exh. 8. The Interna-tional's actions are inexplicable. Vidtronics and the Local concluded anagreement on July 22, 1981, but at the time of the hearing the IATSEstill had not executed it. Vidtronics was not concerned about IATSE'sabsence from the July 22 bargaining session. According to Sciuto, Lipp-man or Fabrick (of all "probability, it was Howard") indicated IATSEwas committed as Local 695 business representative Osburn was thereand "they are the agent for the IATSE."is Vidtronics and the General Counsel indicated during the trial thatthe International's lack of support of Local 695, at least with respect toexecuting of the 1978 agreement, had no relevance. The General Coun-sel's attorney asserted that the International had not been directed to signthe 1978 agreement, pointing out that a "settlement agreement is a volun-tary document and nobody is required to sign it." However, the Charg-ing Party's witness, attorney Fabrick, indicated that it was the Board'sproceeding which led to IATSE executing the 1978 contract. The Charg-ing Party's counsel later explained, with apparent agreement of the otherparties, that the prior proceeding involving Vidtronics and IATSE con-cerned a multiemployer bargaining issue.16 The Local points out that it was the Charging Party's chief execu-tive, Burton Lippman, who initiated the idea that the new VCH classifi-cation could be negotiated by the parties under the 1978 agreement andthat it should not be presumed that he sought to make an unlawful pre-hire contract. There was, of course, some common control of manage-ment and labor relations, involving Lippman and John Donlon under thepresident of Vidtronics Company, Inc. (Kurtz at first and later Gaul).There was also "movement" of employees between Hollywood andNewberry Park, and whether it occurred by resignation or transfer is ofno particular significance. The skills and functions of employees at New-berry Park were not unlike some required and carried out in Hollywood.Nor was the "work" produced at the two sites entirely different. The ge-ography-i.e., the distance between Newberry Park and the Hollywoodsite-certainly suggests, however, that employees of Videocassette shouldbe in a separate unit from those working in Hollywood, although theLocal notes that predicating such determination only on the basis that thetwo sites are in different counties would be anomalous-i.e.. "The newlocation would be an accretion if it was located 26 miles away in North-ridge [in Los Angeles County] but would not be an accretion if it waslocated 30 miles away in Newbury Park [in Ventura]."Board satisfy me that Videocassette employees workingin Newberry Park would be an appropriate unit, andthey should therefore determine for themselves whetherthey should be represented by the Respondent Unions,another union, or no union at all. The Videocassette em-ployees are separated physically and geographically fromthe members of the unit working in Hollywood, workunder separate supervisors, have a different pay scale,and have a community of interest of their own. SeeMelbet Jewelry Co., 180 NLRB 107 (1969), and SafewayStores, 256 NLRB 918 (1981).Deciding that Videocassette is not an accretion doesnot dispose of the complaint, however. The real questionpresented in the proceeding is simply whether a labor or-ganization may lawfully invoke a grievance-arbitrationprocedure, mutually agreed upon, to settle the contrac-tual dispute that arose between the union and the em-ployer. I hold that it may do so.I reject the notion that the challenged conduct of Re-spondent Local 695 (or IATSE which gave it no sup-port) operated to restrain or coerce the Section 7 rightsof employees. Likewise, I find Respondents have notfailed or refused to bargain in good faith with the em-ployer. No violation of the National Labor Relations Acthas been established, and this is true whether there wasan accretion or not. An arbitration award could, in fact,be helpful to the Board in deciding the accretion issue,although it may not necessarily be required to defer to it.Carey v. Westinghouse Electric Corp., 375 U.S. 267 (1964).See also Retail Clerks 588 (Raley's, Inc.) v. NLRB, 565F.2d 769 (D.C. Cir. 1977).My holding in this matter is in accord with, if not di-rected by, the Supreme Court's decision in Carey. In thatcase a union (IUE) sought arbitration of the issue ofwhether certain laboratory work should be performed byworkers belonging to the bargaining unit it represented(or by another union, "Federation") whereas the employ-er (Westinghouse) refused to arbitrate on the ground thatit was a representation matter that only the NLRB couldresolve. The courts in New York had agreed with theemployer, but the Supreme Court ruled otherwise. TheCourt held that invoking the arbitration machinery wasappropriate whether the dispute was considered a "workassignment" (jurisdictional) dispute or a "representation"issue. Said the Court (375 U.S. at 264-272):The Board, as admonished by Section 10(k), hasoften given effect to private agreements to settledisputes of this character; ...and that is in accordwith the purpose as stated even by the minorityspokesman in Congress ...-"that full opportunityis given the parties to reach a voluntary accommo-dation without governmental intervention if they sodesire." 93 Cong. Rec. 4035; 2 Leg. Hist. 1046LMRA (1947). And see Labor Board v. Radio Engi-neers, 364 U.S. 573, 577. [Footnotes omitted.]As Judge Fuld, dissenting below, said: "The un-derlying objective of the national labor law is topromote collective bargaining agreements and tohelp give substance to such agreements through the141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarbitration process." 11 N.Y. 2d 452, 458, 230N.Y.S. 2d 703, 706Grievance arbitration is one method of settlingdisputes over work assignments; and it is commonlyused, we are told. To be sure, only one of the twounions involved in the controversy has moved thestate courts to compel arbitration. So unless theother union intervenes, an adjudication of the arbi-ter might not put an end to the dispute. Yet the ar-bitration may as a practical matter end the contro-versy or put into movement forces that will resolveit. ..Since Section 10 (k) not only tolerates but active-ly encourages voluntary settlements of work assign-ment controversies between unions, we concludethat grievance procedures pursued to arbitrationfurther the policies of the Act.What we have said so far treats the case as if thegrievance involves only a work assignment dis-pute. ...If this is truly a representation case, either IUEor Westinghouse can move to have the certificateclarified. But the existence of a remedy before theBoard for an unfair labor practice does not bar indi-vidual employees from seeking damages for breachof a collective bargaining agreement in a statecourt, as we held in Smith v. Evening News Assn.,371 U.S. 195. We think the same policy consider-ations are applicable here; and that a suit either inthe federal courts, as provided by Section 301(a) ofthe Labor Management Relations Act of 1947 (61Stat. 156, 29 U.S.C. Sec. 185 (a); Textile Workers v.Lincoln Mills, 353 U.S. 448), or before such state tri-bunals as are authorized to act (Charles Dowd BoxCo. v. Courtney, 368 U.S. 502; Teamsters Local v.Lucas Flour Co., 369 U.S. 95) is proper, eventhough an alternative remedy before the Board isavailable, which, if invoked by the employer, willprotect him.Should the Board disagree with the arbiter, byruling, for example, that the employees involved inthe controversy are members of one bargaining unitor another, the Board's ruling would, of course,take precedence; and if the employer's action hadbeen in accord with that ruling, it would not beliable for damages under Section 301 ....By allowing the dispute to go to arbitration itsfragmentation is avoided to a substantial extent; andthose conciliatory measures which Congressdeemed vital to "industrial peace" (Textile Workersv. Lincoln Mills, supra, at 455) and which may bedispositive of the entire dispute, are encouraged.The superior authority of the Board may be in-voked at any time. Meanwhile the therapy of arbi-tration is brought to bear in a complicated and trou-bled area.The court's opinion in Bergman v. NLRB, 577 F.2d100 (9th Cir. 1978), upholding the Board's dismissal of acomplaint predicated on the filing of a 301 action in theUnited States District Court by a union to establish abreach of a collective-bargaining agreement supports thedecision herein. Said the court in Bergman (577 F.2d at103):In Clyde Taylor, d/b/a Clyde Taylor Co., 127NLRB 103 (1960), the Board held that "while themaking of a threat ...to resort to the civil courtsas a tactic calculated to restrain employees in theexercise of rights guaranteed by the Act" was a vio-lation of Section 8(a)(1) of the Act, an actual suitwas not similarly unlawful. Id. at 108-109. Thestated rationale for the holding was thatthe Board should accommodate its enforcementof the Act to the right of all persons to litigatetheir claims in court, rather than condemn the ex-ercise of such right as an unfair labor practice.Id. at 109. Since Clyde Taylor, the Board consistent-ly has held that, despite the coercive effect uponemployees' statutory rights, the filing of a civil suitby an employer or by a union cannot be found to bean unfair labor practice ....The Board in the present case, consistent with itslong-standing position, relied on Clyde Taylor toconclude that Local 767's institution of the Section301 suit was not an unfair practice. Petitionerargues that, under the circumstances, the rationaleof Clyde Taylor and its progeny is not applicable.Petitioner also points out that the Board itself hasdeviated from the general rule announced in ClydeTaylor. Our research confirms that the Board, insome instances, has departed from Clyde Taylor tohold that filing suit is an unfair labor practice. [Cita-tions omitted.] However, the facts of this case donot bring the union's suit within any of the recog-nized exceptions.We conclude that petitioner has failed to advanceany persuasive justification for a departure fromClyde Taylor in this instance. The union filed suitonly after its efforts to negotiate the contractual dis-putes had failed. There is no suggestion that theunion failed to take all requisite preliminary stepsbefore filing suit or that the union's action ap-proaches malicious prosecution or abuse of process.Suit was filed to enforce the terms of a contractwhich, on its face, regulates wage and fringe bene-fits with respect to 645 employees. There is no indi-cation the union did anything other than attempt, ingood faith, to enforce a facially valid and bindinglabor agreement. On these particular facts, we holdthat the Board's reliance upon Clyde Taylor, andtherefore its dismissal of the complaint, wasproper ......At least in the circumstances presented here,we think that it would be inconsistent with thebasic principles underlying Section 301 to burden alabor union or an employer seeking judicial enforce-142 STAGE EMPLOYEES IATSE LOCAL 695 (VIDTRONICS CO.)ment of its contract rights with the threat that suchaction may precipitate an unfair labor practicecharge and its concomitant administrative proceed-ings. "Once parties have made a collective bargain-ing contract, the enforcement of that contractshould be left to the usual processes of law and notto the National Labor Relations Board." H.R. Conf.Rep. No. 510, 80th Cong., 1st Sess. 42 (1974),quoted in Textile Workers of America v. LincolnMills, 353 U.S. 448, 452, 77 S.Ct. 912, 916, 1 L.Ed2d 972 (1957).Our decision on the propriety of the Board's dis-missal in this case is not intended in any way to re-flect a predisposition as to the merits of the union'sSection 301 suit or the possible defense available toSierra Glass. We hold only that Local 767 did notcommit an unfair labor practice by filing suit in acourt of competent jurisdiction for the purpose ofestablishing a breach of contract and proving thatextent to which it may have been injured thereby.The Board must of course be on guard to protect Sec-tion 7 rights of employees, avoiding "excessive preoccu-pation" with the "appropriate unit" concept of Section9(b) with the result that the former are subordinated.Melbet Jewelry, supra. But the decision herein cuts off noself-determination rights of unaccreted employees. Local695's efforts to have its grievance arbitrated raised only acontractual coverage issue between it and the employer,and an arbitrator's award could not have determined theaccretion question conclusively for the Board. In anyevent, I consider the Supreme Court's Carey decision,along with the Board's Clyde Taylor ruling, to be disposi-tive.Raley's, Inc., supra, which was later reversed, and Her-shey Foods Corp., 208 NLRB 452 (1974), wherein a unionsought to have the Board defer to an arbitration award"as a final and binding determination" of the accretionissue, do not require, as the Charging Party and the Gen-eral Counsel contend, that I find Respondents violatedthe Act. 7I" Nor do I consider Electrical Workers IBEW Local 323 (Active Enter-prises), 242 NLRB 305 (1979), also cited by both the General Counsel andthe Charging Party, to be controlling. If the Active Enterprises case is in-dicative that the Board adheres to its Raley's decision notwithstanding itsreversal by the D.C. Circuit as the Charging Party suggests, it is suffi-cient here to note that the facts of the case are somewhat different fromBelieving that Local 695 did not commit an unfairlabor practice by filing a grievance to determine whetherthe 1978 collective-bargaining agreement should be ap-plied to Videocassette employees, or by requesting arbi-tration of such grievance, or by filing an action in a LosAngeles County court to compel such arbitration, I willdismiss the charges against such Union and IATSE.Based on the foregoing findings of fact, I enter the fol-lowingCONCLUSIONS OF LAW1. The Vidtronics Company, Inc. is, now and at alltimes material herein, an employer engaged in commerceand in business affecting commerce within the meaningof Section 2(6) and (7) of the Act.2. Each of the Respondents, Local 695 and the Inter-national Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United Statesand Canada, is, now at all times material herein, a labororganization within the meaning of Section 2(6) and (7)of the Act.3. Neither Respondent violated the Act as alleged inthe complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edl8ORDERIt having been found and concluded that RespondentsInternational Sound Technicians, Cinetechnicians & Tel-evision Engineers Local 695, IATSE & MPMO andInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates and Canada have not engaged in unfair labor prac-tices, the complaint herein is dismissed in its entirety.those in the case at bar. The respondent union in Active Enterprises hadinvoked grievance and arbitration machinery to enforce an "Inside Wire-man" collective-bargaining agreement against electrical work performedin residences even though it had previously agreed (in a "ResidentialWiring" agreement) to allow contractors to utilize nonunion workers todo such work. The union had demanded termination of the "residential"employees and utilization of only those workers who were "acquiredthrough the referral procedures of the Insiding Wiring Agreement.""s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.143